1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                      ***

6
      THOMAS RILES,
7
                           Plaintiff,
8                                                         2:18-cv-02307-JCM-VCF
      vs.                                                 ORDER
9     TREASURE ISLAND, LLC, et al.,
10                         Defendants.

11

12          Before the court is the Proof of Security Costs Bond (ECF NO. 12). This does not comply with
13   the Court’s Orders Granting Demand for Security Costs (ECF Nos. 14 and 15). Original bonds must be
14   filed with the court. One bond must be filed for each defendant.
15          DATED this 10th day of January, 2019.
                                                                _________________________
16
                                                                CAM FERENBACH
17
                                                                UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25
